Citation Nr: 1112545	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  08-17 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disability, to include sinusitis and allergic rhinitis.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with hiatal hernia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to August 1978, and from June 2004 to March 2006.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and July 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied the Veteran's claims.   

The issues of entitlement to service connection for a sinus disability and GERD with hiatal hernia are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence of record does not show that the Veteran has a currently diagnosed lumbar spine disability.


CONCLUSION OF LAW

A claimed lumbar spine disability was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In correspondence dated in May 2007, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  In May 2007, the RO also notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. § 3.159(c) (2010).  Service treatment records have been associated with the claims file.  All identified and available treatment records have been secured.  The Veteran has not been medically evaluated in conjunction with his claim, but a VA examination is not necessary in this case because there is no competent evidence that the Veteran has a current disability that is related to his period of active service.  Thus, the duties to notify and assist have been met.

II.  Service Connection

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

An alternative method of establishing the nexus and current symptomatology is through a demonstration of continuity of symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997); Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); Hickson v. West, 12 Vet. App. 247 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The provisions concerning continuity of symptomatology do not relieve the requirement that there be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology there must be competent medical or other evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has a lumbar spine disorder that is the result of his second period of active military service.  Specifically, the Veteran reported that his back began hurting after he fell off of a military vehicle onto his back and twisted his knee.    

The Veteran's service treatment records do show that the Veteran fell awkwardly from a military vehicle in April 2005 and was assessed with left medial meniscus tear as a result.  However, the Veteran's service treatment records are negative for any complaints or treatment of a back disorder.

The Veteran's post-service VA and private medical records do not indicate that he has been diagnosed with a back disability or that he has complained of or been treated for any back pain.  

Based on the foregoing, the Board finds that entitlement to service connection for a lumbar spine disorder is not warranted in this case.  The medical evidence does not indicate that the Veteran has a current disability.  As noted above, the existence of a current disorder is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches.  The credibility and weight to be attached to these opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The Board must account for evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Black v. Brown, 10 Vet. App. 279 (1997).  

In this case, the Board finds that the medical records are devoid of any evidence that the Veteran has a currently diagnosed back disorder.  In this regard, the Board also notes that the Veteran, in a June 2008 substantive appeal, did not indicate that he had a current diagnosis of a back disability, but rather thought that VA would request an examination in connection with his back claim in order to diagnose the disability.  The Board finds that the Veteran's contentions regarding a back disability are outweighed by the medical evidence of record.  

In addition, the Board notes that the Veteran has contended on his own behalf that he has a back disorder that is related to active military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465 (1994).   Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to, and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require VA to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  The Board finds that the diagnosis of a lumbar spine disability is a complex medical question, beyond the competency of a layperson.

The Board further finds that the question regarding the Veteran's claimed disability and his military service to be complex in nature.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Therefore, as the Veteran has only provided his own conclusory statements regarding diagnosis and causation, the Board finds that the Veteran's statements to be of little probative value as he is not competent to opine on such a complex medical question. 

In summary, the Board concludes that the preponderance of the evidence is against a finding that the Veteran has a currently diagnosed lumbar spine disorder that is etiologically related to his active military service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

Because the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.


REMAND

A review of the record discloses that additional development is necessary prior to further appellate review.  Although further delay is regrettable, the Board finds that the record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the Veteran's claims for a sinus disability and GERD.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

First, the Board notes that the Veteran had two periods of active duty service, from December 1977 to August 1978 and from June 2004 to March 2006.  The Veteran also had service in the National Guard.  The Veteran's claims file contains the Veteran's service treatment records from his second period of active duty, but does not contain records from his first period of active duty or from the Veteran's period of service with the National Guard between his periods of active duty.  The Veteran's service personnel records from his service with the National Guard also do not appear to have been obtained.  Upon remand, the RO should attempt to obtain these records and also clarify any periods of active duty or active duty for training from the Veteran's time in the National Guard.

In this regard, the Board notes that the law provides that a Veteran may be granted service connection for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.303, 3.304.

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  The term INACDUTRA is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).

Certain evidentiary presumptions -- such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist Veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112; 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309.

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period); McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve Veteran status for purposes of that claim.").

In this case, the Veteran's service satisfies the criteria for Veteran status, including his verified active duty service from June 2004 to March 2006.  See 38 U.S.C.A. §§ 101(2),(24)(B), 1111; 38 C.F.R. § 3.304(b).

Next, the Board notes that the Veteran seeks service connection for a sinus disability, to include sinusitis and allergic rhinitis, and GERD with hiatal hernia.

With respect to the Veteran's claim for a sinus disability, the claims file indicates that the Veteran was a smoker up until approximately 1998.  The Veteran's medical records also note a history of sinus problems, including allergic rhinitis, prior to his most recent period of active duty from June 2004 to March 2006.  

The Veteran was afforded a general VA examination dated in January 2007.  The examiner indicated that the Veteran's claims file had been reviewed in connection with the examination and report.  The Veteran reported problems with his sinuses and allergic rhinitis and maintained that these symptoms had worsened when he was on active duty in Iraq.  The Veteran stated that he had symptoms of congestion, runny nose, and blocked nasal passages.  The Veteran also reported drainage in the throat that was constant.  The Veteran denied nasal itching and excessive sneezing.  The Veteran indicated that he would get sinus infections approximately twice a year lasting three days and requiring antibiotics for a week.  The Veteran was noted to be taking medication for his sinuses.  After examination, the Veteran was diagnosed with allergic rhinitis and sinusitis.  The examiner did not offer an opinion regarding nexus to service or aggravation during active duty.  

With respect to the Veteran's claim of entitlement to service connection for GERD with hiatal hernia, the Board notes that the Veteran was diagnosed with these disabilities on VA examination in January 2007.  The January 2007 VA examiner noted that a small hiatal hernia was present on examination and that positional reflux was present to the level of the thoracic inlet with poor clearance.  Contour and mucosa of the stomach and duodenum were normal.  No opinion regarding a nexus to service was indicated.  

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection can be granted for certain diseases, including peptic ulcers, if manifest to a degree of 10 percent or more within one year of separation from active service.  38 C.F.R. §§ 3.307, 3.309.  

In addition, a Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111.  Thus, Veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225 (1991).  The regulation provides expressly that the term noted denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b).  A history of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions.  38 C.F.R. § 3.304(b)(1).

In order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25178 (2004).

Based on the foregoing, the Board finds that the RO should arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the January 2007 VA examination report (or a suitable substitute if this examiner is unavailable).  The examiner should, after reviewing the claims file, indicate whether the Veteran's diagnosed allergic rhinitis and/or sinusitis is related to his service or whether a sinus disorder pre-existed service and was aggravated by service.  The examiner should also indicate whether GERD with hiatal hernia had its onset in active military service, within one year of active service, or is otherwise related to the Veteran's active military service.  The examiner should offer his revised opinions in an addendum to the January 2007 report.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Prior to scheduling a VA examination, the RO should contact the Veteran and his representative and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated the Veteran since service for his claimed disabilities.  This should include updated records from the Memphis VA Medical Center dated since March 2007.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claims that may not be associated with the claims file.  

In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Lewinski, 2 Vet. App. 611, 613 (1992).  VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A (b-c); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's service treatment records from his first period of active duty from December 1977 to August 1978, service treatment records from the Veteran's period of service with the National Guard between his periods of active duty, from August 1978 through June 2004, and service personnel records from the Veteran's service with the National Guard.

2.  Contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the claims file, who have treated the Veteran since his first period of active duty (from August 1978) for his claimed disabilities.  This should include records from the Memphis VA Medical Center dated since March 2007.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  If the Veteran believes that all relevant medical records have been obtained, ask that he notify the VA that there is no more evidence to submit in order to prevent further delay in the adjudication of the claim.

3.  Verify all periods and dates of the Veteran's active duty, ACDUTRA, and INACDUTRA from August 1978 through June 2004.

4.  After associating with the claims folder all available records received pursuant to the above-requested development, arrange for the Veteran's claims folder to be reviewed by the examiner who prepared the January 2007 VA examination report (or a suitable substitute if such examiner is unavailable), for the purpose of preparing an addendum.  The claims folder must be made available to the examiner(s) for review in conjunction with the examination(s), and the examiner(s) should acknowledge such review in the examination report.  The examiner should, after reviewing the claims file, indicate whether the Veteran has a sinus disability, to include allergic rhinitis and sinusitis, and a gastrointestinal disability, to include GERD with hiatal hernia, and if so, whether such disorders had their onset in active military service, were aggravated by military service, or are otherwise related to the Veteran's military service.  The examiner should offer his revised opinions in an addendum to the January 2007 report.

(a) Does the Veteran have a sinus disability, to include allergic rhinitis and sinusitis, and a gastrointestinal disability, to include GERD with hiatal hernia multiple sclerosis?  If so, state the diagnoses and dates of onset.

 (b) Is there clear and unmistakable evidence that a sinus disability, to include allergic rhinitis and sinusitis, or a gastrointestinal disability, to include GERD with hiatal hernia, preexisted either of the Veteran's periods of active duty, from December 1977 to August 1978 or from June 2004 to March 2006?  If so, is it at least as likely as not (50 percent or greater probability) that the preexisting disorder was aggravated during the Veteran's active military service?  "Aggravation" of a preexisting disability refers to an identifiable, incremental, permanent worsening of the underlying condition, as contrasted with temporary or intermittent flare-ups of symptomatology. 

(c) If the examiner finds that there is no clear and unmistakable evidence that a sinus disability, to include allergic rhinitis and sinusitis, or a gastrointestinal disability, to include GERD with hiatal hernia, preexisted a period of active military service, is it at least as likely as not (50 percent or greater probability) that such disabilities were related to the Veteran's periods of active service or were incurred during a period of ACDUTRA or INACDUTRA?  

Opinions should be provided based upon a thorough review of the service treatment records, medical evidence of record, and sound medical principles.  The examiner should consider all lay statements submitted by the Veteran in support of his claims.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  Readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655, failure to cooperate by attending a requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


